Exhibit 10.1

REVOLVING UNSECURED PROMISSORY NOTE

 

$500,000   

Tampa, Florida

June 3, 2011

FOR VALUE RECEIVED, ORAGENICS, INC., a Florida corporation located at 3000
Bayport Drive, Suite 685, Tampa, Florida 32607 (“Borrower”), hereby promises to
pay to the order of KOSKI FAMILY LIMITED PARTNERSHIP, a Texas limited
partnership having a mailing address of 3525 Turtle Creek Boulevard, Unit 19-B,
Dallas, Texas 75219 (“Lender”), the sum of Five Hundred Thousand Dollars
($500,000), together with interest thereon as provided herein. All sums are
payable by personal delivery or by mail to Lender at the address listed above,
or at such other address as Lender may designate to Borrower. This note is
provided pursuant to the Revolving Credit Agreement dated July 30, 2010 as
amended by the First Amendment dated January 24, 2011 and the Second Amendment
dated February 4, 2011, by and between Lender and Borrower.

 

1. Interest. The unpaid principal balance under this Revolving Unsecured
Promissory Note (“Promissory Note”) shall bear interest from the date hereof at
an annual rate equal to the London Interbank Offered Rate (LIBOR) plus six
percent (6%) (the “Applicable Rate”). The Applicable Rate shall be adjusted
quarterly on the first day of each calendar quarter while any principal balance
hereunder remains unpaid, based on the LIBOR in effect on the business day
immediately preceding such adjustment date.

 

2. Payment of Principal and Interest. The principal of this Promissory Note,
together with all accrued interest thereon, shall be due and payable on July 30,
2012. Any portion of the principal of this Promissory Note may be prepaid,
together with the accrued interest with respect to such principal payment, prior
to maturity, without penalty. Any payment made under this Promissory Note shall
be applied first to accrued interest and then to principal. Payment of principal
and interest shall be made in such coin or currency of the United States of
America that, at the time of payment, constitutes legal tender for the payment
of public and private debt.

 

3. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

(a) the failure of Borrower to pay all or any portion of the principal and
interest due and payable under this Promissory Note and such failure continues
for five (5) business days after the Lender notifies Borrower in writing of such
failure;

(b) the filing against Borrower of an involuntary petition or other pleading
seeking the entry of a decree or order for relief under the United States
Bankruptcy Code or any similar federal or state insolvency or other similar law
ordering: (i) the liquidation of Borrower, (ii) a reorganization of Borrower or
the business and affairs of Borrower, or (iii) the appointment of a receiver,
liquidator, assignee, custodian, trustee or similar official for Borrower or the
property of Borrower, and the failure to have such petition or other pleading
denied or dismissed within thirty (30) days from the date of filing;

 

1



--------------------------------------------------------------------------------

(c) the commencement by Borrower of a voluntary case under the United States
Bankruptcy Code or any similar federal or state insolvency or other similar law,
(i) the consent by Borrower to the appointment or taking possession by a
receiver, liquidator, assignee, trustee, custodian or similar official for
Borrower or any of the property of Borrower, or (ii) the making by Borrower of
an assignment for the benefit of creditors.

(d) the breach of any term of any of the Loan Documents as defined in that
Revolving Credit Agreement of July 30, 2010 by and between Borrower and Lender.

 

4. Rights and Remedies Upon Default. Upon the occurrence of an Event of Default,
the principal and all accrued but unpaid interest due under this Promissory Note
shall, at the option of Lender, become immediately due and payable and may be
collected forthwith without notice to Borrower, regardless of the stipulated
date of maturity and, in that event, Borrower promises to pay, in addition to
the unpaid principal and interest hereunder, all costs, including reasonable
attorneys’ fees, paralegals’ fees and expenses for any primary, appellate,
bankruptcy and post-judgment proceedings, that Lender may incur or be put to in
the collection of such amounts. Any overdue payment of principal or interest due
under this Promissory Note shall bear interest from the due date at twelve
percent (12%) per annum.

 

5. Waiver. Borrower hereby waives protest, demand, presentment and notice of
dishonor, notice of the maturity, nonpayment, and all requirements necessary to
hold it liable as the maker of this Promissory Note, and agrees that this
Promissory Note may be extended in whole or in part without limit as to the
number of such extensions or the period or periods thereof, and without notice
to it and without affecting its liability hereunder. Failure to accelerate the
debt in the event of any default hereunder, or other indulgence granted from
time to time, shall not be construed as a novation of this Promissory Note or a
waiver of the right of Lender to thereafter insist upon strict compliance with
the terms of this Promissory Note without previous written notice of such
intention being given to Borrower.

 

6. Compliance With Usury Laws. All agreements between Borrower and Lender are
hereby expressly limited so that in no event shall the amount paid or agreed to
be paid to Lender for the use, forbearance, or detention of the money loaned
under this Promissory Note exceed the maximum amount permissible under the laws
of the State of Florida. If, at the time of any interest payment, the payment
amount due under this Promissory Note is in excess of the legal limit, the
obligation shall be reduced to the legal limit. If Borrower should ever receive,
as interest, an amount that exceeds the highest lawful rate, the amount that
would be excessive as interest shall be applied to the reduction of the
principal amount owing under this Promissory Note, and not to the payment of
interest.

 

7. Waiver of Jury Trial. BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONJUNCTION WITH, THIS
PROMISSORY NOTE AND ANY OTHER AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY.

 

2



--------------------------------------------------------------------------------

8. Choice of Law; Venue. The laws of the State of Florida, excluding its choice
of law provisions if such laws would result in the application of laws other
than the laws of the State of Florida, shall govern any disputes with respect to
this Promissory Note, the validity of this Promissory Note, the construction of
its terms, and the interpretation of the rights and duties of Borrower and
Lender hereunder. The forum selected for any proceeding or suit related to a
dispute between Borrower and Lender related to this Promissory Note shall be in
a federal or state court of competent jurisdiction located in Hillsborough
County, Florida. Borrower consents to said courts’ personal jurisdiction over it
and waives any defense, whether asserted by motion or pleading, that
Hillsborough County, Florida is an improper or inconvenient venue.

 

9. Notice. Any notice, demand or other communication to Borrower that is
permitted or required hereunder shall be given in writing, and shall be deemed
to have been duly delivered (i) when delivered by personal delivery, (ii) three
(3) days after being deposited with the United States Postal Service for mailing
by first class mail, postage prepaid, certified mail, with return receipt
requested (regardless of whether the return receipt is subsequently received),
or (iii) one business day after being deposited with a nationally recognized
courier service for overnight delivery; and in each case addressed by Lender to
Borrower at the address for Borrower first listed above, or to such other
address as Borrower may notify Lender in writing in conformity with the
provisions of this Section.

 

10. Documentary Stamp Taxes. Borrower shall pay all documentary stamp taxes due
on the obligation evidenced by this Promissory Note.

 

11. Assignment. Lender may assign all or any portion of this Promissory Note and
Lender’s rights thereunder.

 

12. Binding Effect. This Promissory Note shall be binding upon Borrower and its
successors and assigns, and shall inure to the benefit of Lender and its
successors and assigns.

 

13. Computation of Time. Whenever the last day for payment of any amount due
hereunder shall fall upon Saturday, Sunday or any public or legal holiday,
whether federal or of the State of Florida, Borrower shall have until 5:00 p.m.
on the next succeeding regular business day to make such payment.

IN WITNESS WHEREOF, Borrower has executed this Promissory Note on the date
indicated below.

 

ORAGENICS, INC. By:  

/s/ Brian Bohunicky

Name:  

Brian Bohunicky

Title:  

Chief Financial Officer

Date:  

June 3, 2011

 

3